OPINION — AG — THE COMMITMENT CONTAINED IN THE CITED RESOLUTIONS, AND ANY FORMAL WRITTEN CONTRACT MADE PURSUANT THERETO, IS NOT BINDING THE THE HIGHWAY COMMISSION (DEPARTMENT OF TRANSPORTATION). AS STATED BY THE SUPREME COURT IN THE CITED CASE, SUCH AGREEMENT OR COMMITMENT " MUST BE CONSIDERED, AS MOST, AS A MORAL OBLIGATION AND NOT A LEGAL OBLIGATION TO CARRY OUT THE TERMS THEREOF "; AND SUCH AGREEMENT WILL NOT RIPEN INTO A CONTRACT BINDING ON THE STATE OR ON THE COMMISSION UNTIL A FORMAL CONTRACT IS PREPARED AND EXECUTED AS PROVIDED BY LAW, SUBMITTED TO THE STATE BUDGET DIRECTOR, AND, AS TO THE STATE'S SHARE OF ANY MONETARY OBLIGATION THEREOF, BY HIM CHARGED AGAINST AN OTHERWISE UNENCUMBERED BALANCE OF FUNDS OF THE COMMISSION LAWFULLY AVAILABLE FOR SUCH PURPOSE. CITE: 62 Ohio St. 1961 41.16 [62-41.16], OPINION NO. MAY 9, 1959 — HIGHWAY DEPARTMENT, OPINION NO. NOVEMBER 25, 1958 — POWERS (CHARLES NESBITT)